Citation Nr: 1443748	
Decision Date: 10/01/14    Archive Date: 10/10/14

DOCKET NO.  09-34 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel







INTRODUCTION

The Veteran had active service from November 1979 to July 1985.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

When this matter was originally before the Board in September 2012, the Board reopened the Veteran's previously denied claim of entitlement to service connection for a bilateral knee disorder and remanded this issue to the Agency of Original Jurisdiction (AOJ) for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

I.  Issuance of a Supplemental Statement of the Case 

A review of the record reveals that new records pertaining to the Veteran's knee disability were received after this issue was last adjudicated by the AOJ in a February 2013 Supplemental Statement of the Case and after the case was certified and transferred to the Board in February 2013.  Specifically, in March 2014, VA treatment records dated from January 2014 to March 2104 were obtained.  Notably, the Veteran did not waive AOJ consideration of this evidence.  Therefore, remand is required for consideration of the additional evidence.  See 38 C.F.R. §§ 19.37(b), 20.1304(c) (2013).
II.  Private Treatment Records 

A review of the record also reveals that there are outstanding private treatment records that have not yet been associated with the Veteran's claims file.  Specifically, during VA treatment in January 2012, the Veteran reported that he was going to seek private treatment for his knees, to include obtaining a second medical opinion regarding his knee disability.  Additionally, during VA treatment in February 2014, the Veteran reported that he had elected to undergo private treatment for his knees.  Significantly, however, to date, the most recent private treatment records on file regarding the Veteran's knee disability are dated in July 2008.  As such, on remand, attempts should be made to obtain a complete copy of the Veteran's private treatment records for his bilateral knee disability.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2013).  

Accordingly, the case is REMANDED for the following action:

1. Appropriate action should be taken, including contacting the Veteran and obtaining any necessary authorization, to obtain any additional private treatment records pertaining to the Veteran's bilateral knee disability dated from July 2008, forward.  If the Veteran responds, all reasonable attempts should be made to obtain such records, following the procedures set forth in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  If such records are unavailable, the claims file should be clearly documented to that effect.

2.  Thereafter, and after undertaking any additional development deemed necessary, the Veteran's claim for entitlement to service connection for a bilateral knee disability should be readjudicated based on the entirety of the evidence, to specifically include review of all evidence received since the February 2013 Supplemental Statement of the Case.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


